Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


The University of Texas Health Science                Appeal from the 11th District Court of
Center at Houston, Appellant                          Harris County, Texas (Tr. Ct. No. 2020-
                                                      32037). Memorandum Opinion delivered
No. 06-21-00041-CV         v.                         by Chief Justice Morriss, Justice Burgess
                                                      and Justice Stevens participating.
Dr. John McNeely, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. Therefore, we reverse the trial court’s order denying the plea to the jurisdiction and
render judgment dismissing McNeely’s claim for lack of jurisdiction.
       We further order that the appellee, Dr. John McNeely, pay all costs of this appeal.


                                                       RENDERED OCTOBER 26, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk